Citation Nr: 1201605	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD), depressive disorder, and adjustment disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran had active duty service from September 1965 to November 1969 and from February 1975 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta Georgia.  During the pendency of the appeal, the claims file has been transferred to the jurisdiction of the St. Petersburg RO.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD, depressive disorder, and adjustment disorder with mixed anxiety and depressed mood, regardless of the precise diagnosis. 

In correspondence dated in July 2011, the Veteran's newly appointed representative directed the Board's attention to "the [V]eteran's contentions as stated on VA Form 9 indicating a desire to appear before the BVA Travel Board to state his contentions."  However, a review of the claims file revealed that the Veteran has never submitted a Form 9 or requested a Board hearing.  Records relating to his Social Security Administration (SSA) claim were associated with the claims file and accepted in lieu of a Form 9.  These records do not reflect any Board hearing request.  Inasmuch as this case is being remanded, the Veteran and his representative will have an opportunity to make a hearing request, if the Veteran so desires.  

A July 2006 treatment record from Carl Vinson VA Medical Center noted that the Veteran believed that his skin cancer and a precancerous lesion of the colon were related to Agent Orange exposure.  The Veteran has not yet made a claim for service connection for these conditions.

In January 2011, the Veteran requested an increased rating for bilateral hearing loss, hypertension, and sinusitis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment and personnel records from the Veteran's first period of service are missing.  It is not clear from the record what efforts were made to obtain these records and there has been no formal finding that the records are unavailable. Additional efforts are therefore, required. 38 U.S.C.A. § 5103A; See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that where service treatment records are missing, VA has a duty to search for alternate of records). 

On an April 2011 VA examination, the examiner found that it was less likely as not that the Veteran's current depressive disorder was related to his fear of hostile military or terrorist activity.  The examiner reasoned that a July 2006 VA treatment record reported that the Veteran began to experience depression with his skin cancer and that the death of his wife in 2009 was a contributing factor.  However, this reasoning did not reflect consideration of the service treatment records (STRs) from the Veteran's second period of service dated in August 1975 that referred to depression and August 1986 that showed that the Veteran was taking anti-depressive medication.   

In addition, during the course of the appeal the Veteran was given a diagnosis of an adjustment disorder.  It is not clear whether this was a correct diagnosis or whether it was related to service.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

The Board also notes that effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states, 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3). 

Accordingly, the case is REMANDED for the following action:

1.  Seek service treatment and personnel records for the Veteran's first period of service with any necessary follow up requests.  If the records are not available, search alternate sources of records. 

Document the efforts to obtain necessary records and if the records are unavailable, make a finding to that effect. 

2.  After the completion of # 1 above, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims folder and note such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressor(s) supporting the diagnosis and provide a detailed description of the stressor(s).  If, however, the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner should so state. 

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, including depressive disorder, and adjustment disorder with mixed anxiety and depressed mood, at least as likely as not (i.e., not an absolute certainty but a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service. 

The examiner should specifically address VA treatment records as recently as 2009 that include a diagnosis of PTSD as well as STRs dated in August 1975 and 1986 that referred to depression and showed that the Veteran was taking antidepressants.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms. 

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so. 

3.  The Agency of Original Jurisdiction (AOJ) should review the opinions to ensure that they contain the information requested in this remand and are otherwise complete.

5.  If the benefit sought on appeal remain denied, issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



